DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … providing security layer proxying without terminating a security layer session between a client and an origin server, including: receiving a first security layer message from the client: applying one or more security checks to the client; in response to the client passing the one or more security checks, proxying the first security layer message to the origin server, and at the time of the proxying, sending a proxy token to the origin server for inclusion in a client token, wherein: the client token is generated by the origin server to include both the proxy token and an origin token, the origin token comprising data added by the origin server to enable any of security layer session resumption and state offload for the origin server, and the proxy token enables the proxy server to recognize the client as having passed the one or more security checks; after the proxying of the first security layer message to the origin server, proxying a response message from the origin server back to the client, the response message storing the client token on the client; after closure of the security layer session, receiving a second security layer message from the client, the second security layer message comprising the client token that was previously stored on the client by the origin server; extracting the proxy token from the client token based on the proxy server’s knowledge of the client token’s structure; attempting to validate the proxy token; and, conditionally applying the one or more security checks based on the validity of the proxy token, where the conditional application comprises: in response to successfully validating the proxy token, bypassing at least one of the one or more security checks and proxying the second security layer message to the origin servers, and, in response to failing to validate the proxy token, applying each of the one or more security checks to the client in order to determine whether to proxy the second security layer message to the origin server.…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 19.
Therefore, claims 2-9, 11-18 are allowable as being dependent upon independent claims 1, 10.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436